





CITATION: Cawdrey v. Cawdrey, 2011 ONCA 29



DATE: 20110114



DOCKET: C52954



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Simmons and Watt JJ.A.



BETWEEN



Glenn Antony Cawdrey



Applicant (Respondent in appeal)



and



Elaine Jennifer Cawdrey, a.k.a. Elaine
          Jennifer Sitch



Respondent (Appellant)



Dennis Vansickle and William Shanks, for the appellant



Kristen L. Bucci, for the respondent



Heard by Videoconference and endorsed: January 11, 2010



On appeal from the order of Justice Douglas Shaw of the
          Superior Court of Justice, dated October 20, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appellant appeals from an
    order under The Hague Convention requiring that a child be returned to
    Australia so that the Australian courts can assume jurisdiction over custody
    and access issues. The trial judge determined that the child was habitually
    resident in Australia, applying settled jurisprudence from this court and
    taking account of the following factors:


·

declarations made by the appellant
      to the Australian government that she intended the family home to be in
      Australia;

·

actions by the appellant
      indicating she had resided in Australia for an appreciable period of time with
      an intent to stay, even if temporarily, for family purposes;

·

circumstances relating to the
      child that pointed to a finding that the family had formed a settled intention
      to stay in Australia as a family even if their stay was not necessarily
      permanent.


[2]

The trial judge concluded
    that it was unnecessary that the respondent show that [the appellant] intended
    to reside permanently in Australia, never to return to Canada. He found that
    such an interpretation would be inconsistent with this court's decision in
Ellis
    v. Wentzell-Ellis
, [2010] O.J. No. 1987. We agree with that conclusion. 
    Moreover, we are satisfied that the trial judges conclusion that the child and
    his family were habitually resident in Australia was fully supported by the
    evidence and is consistent with the existing jurisprudence from this court.

[3]

We are not persuaded that the
    trial judge erred in fixing the terms of the undertakings relating to the childs
    return to Australia. The questions of ongoing spousal support and child support
    for the other child are under reserve in the Superior Court. It will be for the
    courts in Australia to deal with ongoing support for the child ordered
    returned.

[4]

The appeals are therefore
    dismissed. Costs of the appeals are to the respondent on a partial indemnity
    scale fixed in the amount of $5,000 inclusive of disbursements and applicable
    taxes.


